Title: To George Washington from Peter Van Brugh Livingston, 21 August 1775
From: Livingston, Peter Van Brugh
To: Washington, George



Sir
New York 21st August 1775

Your favors of the 8th & 10th Instant I have recd and communicated to our Provincial Congress. Our City Committie are ordered strictly to enquire for the Owner of the Vessel you mention to be arrived at Boston, Said to be cleared here for St Croix, and make Report; all possible care will be taken to prevent Provisions being sent from hence to Boston.
If the Fleet and army should move we hope to have the earliest Intelligence from you by Express—We have wrote to Mr Thompson Secretary to the Continental Congress for Blank Commissions.
Perswaded of the propriety that you Should be furnished with every Intelligence I inclose the Examination of Mr Carter taken by our Congress, and have the honor to be Sir Your most Obedt Servant

P. V. B. Livingston

